          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

* * * * * * * * * * * * * * * * * * *
Thomas J. Murray, Jr., and          *
Lynn M. Murray, on their own behalf and
                                    *                        Case No. 20-cv-
on behalf of their minor child, C.M.,
                                    *
                                    *
                        Plaintiffs, *
                                    *
v.                                  *
                                    *
Town of Windham, and                *
Al Letizio,                         *
                        Defendants. *
* * * * * * * * * * * * * * * * * * *

     COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES

        NOW COME the Plaintiffs, Thomas J. Murray, Jr., and Lynn M. Murray, on their own

behalf, and on behalf of their minor child, C.M., and allege as follows:

Introduction

1.      The Plaintiffs commence this action pursuant to Title II (Part A) and Title V of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq. and § 12201 et seq., and its

implementing regulations, 28 C.F.R. Part 35, against the Defendants for discriminating against

C.M. on the basis of his disability.

2.      The Defendant, Town of Windham, acting through its agents, including without limitation,

Board of Selectmen, Chief of Police, Town Administrator, and Director of Public Works, caused

to be removed and relocated a “Special Needs Resident” sign at the request of the Defendant Al

Letizio, which sign had previously been installed by the Town for the protection of C.M.

3.      The Plaintiffs seek a declaratory ruling that the Defendants’ actions violated the ADA, a

permanent injunction ordering the installation of an ADA compliant sign be installed in the sign’s

original location, and damages, including compensatory and punitive damages, and attorney fees
            Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 2 of 14



and costs. The Plaintiffs further seek an order from this Court compelling the Defendant Town of

Windham to adopt ADA compliant policies and procedures, including a grievance procedure, and

to provide ADA training and education to its officials, including without limitation, Board of

Selectmen, Chief of Police, Town Administrator, and Director of Public Works.

Parties

4.        The Plaintiffs, Thomas J. Murray, Jr., Lynn M. Murray (collectively “Murrays”), and

C.M., are individuals and residents of the Town of Windham, with an address of 29 West Shore

Road, Windham, New Hampshire 03087. The Plaintiffs, Thomas J. Murray, Jr. and Lynn M.

Murray, are the parents of C.M., a minor, and bring this action on their own behalf, and on behalf

of C.M.

5.        The Defendant, Town of Windham, is a New Hampshire municipal corporation, with a

principal address of 4 North Lowell Road, Windham, New Hampshire 03087.

6.        The Defendant, Al Letizio, is an individual and a resident of the Town of Windham, with

an address of 22 West Shore Road, Windham, New Hampshire 03087.

Jurisdiction and Venue

7.        The Court has federal question subject matter jurisdiction pursuant to 42 U.S.C. §§ 12133

and 12203 (c) and 28 U.S.C. § 1331.

8.        Venue is proper in the District of New Hampshire pursuant to 42 U.S.C. § 1391 (b)(1) and

(2) because the Plaintiffs and Defendant Letizio are residents of New Hampshire, the Defendant

Town of Windham is a New Hampshire municipal corporation, and a substantial part of the events

or omissions giving rise to the claims occurred in New Hampshire.
          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 3 of 14



Applicable Statutory and Regulatory Provision

9.      Title II, Part A, of the ADA provides that “. . . no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the benefits of

services, programs, or activities of a public entity, or be subject to discrimination by any such

entity.” 42 U.S.C. § 12132.

10.    A “public entity” includes any “local government.” 42 U.S.C. § 12131 (1)(A).

11.    Title IV of the ADA provides that “[n]o person shall discriminate against any individual

because such individual has opposed any act or practice made unlawful by this chapter or because

such individual made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this chapter.” 42 U.S.C. §12203 (a).

12.    Title IV of the ADA provides that “[i]t shall be unlawful to coerce, intimidate, threaten, or

interfere with any individual in the exercise or enjoyment of, or on account of his or her having

exercised or enjoyed, or on account of his or her having aided or encouraged any other individual

in the exercise or enjoyment of, any right granted or protected by this chapter.” 42 U.S.C. §12203

(b).

13.    “No qualified individual with a disability shall, on the basis of disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by any public entity.” 28 C.F.R. § 35.130 (a).

14.    “A public entity, in providing any aid, benefit, or service, may not, directly or through

contractual, licensing, or other arrangements, on the basis of disability . . . [d]eny a qualified

individual with a disability the opportunity to participate in or benefit from the aid, benefit, or

service.” 28 C.F.R. § 35.130 (b)(1)(i).
           Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 4 of 14



15.     “A public entity, in providing any aid, benefit, or service, may not, directly or through

contractual, licensing, or other arrangements, on the basis of disability . . . [a]id or perpetuate

discrimination against a qualified individual with a disability by providing significant assistance

to an agency, organization, or person that discriminates on the basis of disability in providing any

aid, benefit, or service to beneficiaries of the public entity's program.” 28 C.F.R. § 35.130 (b)(1)(v).

16.     “A public entity may not, directly or through contractual or other arrangements, utilize

criteria or methods of administration . . . [t]hat have the effect of subjecting qualified individuals

with disabilities to discrimination on the basis of disability.” 28 C.F.R. § 35.130 (b)(3)(i).

17.     “A public entity may not, directly or through contractual or other arrangements, utilize

criteria or methods of administration . . . [t]hat have the purpose or effect of defeating or

substantially impairing accomplishment of the objectives of the public entity's program with

respect to individuals with disabilities.” 28 C.F.R. § 35.130 (b)(3)(ii).

18.     “A public entity may not, in determining the site or location of a facility, make selections

. . . [t]hat have the effect of excluding individuals with disabilities from, denying them the benefits

of, or otherwise subjecting them to discrimination.” 28 C.F.R. § 35.130 (b)(4)(i).

19.     “A public entity may not, in determining the site or location of a facility, make selections

. . . [t]hat have the purpose or effect of defeating or substantially impairing the accomplishment of

the objectives of the service, program, or activity with respect to individuals with disabilities.” 28

C.F.R. § 35.130 (b)(4)(ii).

20.     “A public entity shall make reasonable modifications in policies, practices, or procedures

when the modifications are necessary to avoid discrimination on the basis of disability, unless the

public entity can demonstrate that making the modifications would fundamentally alter the nature

of the service, program, or activity.” 28 C.F.R. § 35.130 (b)(7)(i).
          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 5 of 14



21.     “No private or public entity shall discriminate against any individual because that

individual has opposed any act or practice made unlawful by this part, or because that individual

made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under the Act or this part.” 28 C.F.R. § 35.134 (a).

22.     “No private or public entity shall coerce, intimidate, threaten, or interfere with any

individual in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed,

or on account of his or her having aided or encouraged any other individual in the exercise or

enjoyment of, any right granted or protected by the Act or this part.” 28 C.F.R. § 35.134 (b).

23.     “A public entity that employs 50 or more persons shall adopt and publish grievance

procedures providing for prompt and equitable resolution of complaints alleging any action that

would be prohibited by this part.” 28 C.F.R. § 35.107 (b).

Facts

24.     C.M., age 6, has a genetic chromosomal disorder known as Trisomy 21 (“Down

Syndrome”).

25.     As a result, C.M. suffers from a variety of behavioral, cognitive, and neuropsychological

problems typical of persons with Down Syndrome.

26.     C.M. can display certain types of behaviors that can pose imminent dangers to his safety.

By way of example C.M. can be described as a “Runner” where he impulsively will run down the

roadway without the understanding of potential vehicular hazards. He can also wander from his

home into the general neighborhood. These are some of the reasons why it is important to have

safety warning signs, to alert the motoring public of potential concerns along with speeding in the

area.
          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 6 of 14



27.    On or about May 22, 2019, the Murrays inquired of the Town regarding the correct process

by which traffic signs could be placed on their road to alert the motoring public well in advance

of the Murray’s residence that there is a special needs resident in the neighborhood.

28.    The Murrays were advised by the Town Administrator that there was a process that had to

be followed to obtain the requested traffic signs; first, the request would have to be reviewed by

the Highway Safety Committee; second, the Highway Safety Committee would make a

recommendation to the Board of Selectmen; third, the Selectmen would have to vote to approve

the signs; and fourth, assuming the Board of Selectmen voted to approve the signs, the Highway

Department would physically install the sign.

29.    On May 28, 2019, the Murrays’ request for the traffic signs was forwarded to the Highway

Safety Committee by the Town Administrator.

30.    The Highway Safety Committee consists of various Town Department Heads, including

the Chief of Police, Town employees, and local residents.

31.    On June 11, 2019, the Highway Safety Committee held a meeting, following which the

Highway Safety Committee voted to recommend a “Caution – Special Needs Resident” sign for

approval by the Board of Selectmen.

32.    In a Memorandum dated June 14, 2019, written on behalf of the Highway Safety

Committee, the Chief of Police recommended to the Board of Selectmen that the Murrays’

requested sign be approved, in keeping with the Town’s past practice of approving such signs.

33.    On June 17, 2019, the Board of Selectmen voted to approve the recommendation of the

Highway Safety Committee, and approved two (2) signs, one (1) in each direction.
             Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 7 of 14



34.    By late July/early August, “Special Needs Resident” signs had been installed; the signs did

not include the word “Caution,” and did not comply with the Manual for Uniform Traffic Control

Devices (“MUTCD”) in size, shape, or coloration.

35.    Shortly thereafter, on August 19, 2019, someone placed a black trash bag over one (1) of

the signs; on information and belief, the person who placed the trash bag over the sign was the

Defendant Al Letizio, or someone acting on behalf of the Defendant Al Letizio.

36.    The sign in question was installed within the public right-of-way near the westerly

intersection of West Shore Road and Pine Ridge Road, which location was in front of Mr. Letizio’s

residence.

37.    The sign was placed at the westerly intersection of West Shore Road and Pine Ridge Road

on account of a curvature in the road, such that eastbound motorists would be able to see the sign

prior to entering the curve, approximately 500 feet before the Murrays’ residence.

38.    On August 19, 2019, the Murrays complained to the Town Administrator, notifying him

that the sign had been covered; on information and belief, defacing and/or obstructing a lawfully

erected traffic sign is a violation of applicable state motor vehicle laws and regulations.

39.    On information and belief, the Town took no action relative to the violation of the state

motor vehicle laws and regulations.

40.    During the evening of Friday, August 23, 2019, after regular business hours, the sign was

personally removed by the Director of Public Works.

41.    On information and belief, the sign was removed as a result of a single informal verbal

complaint; on information and belief, no written or formal complaint was ever filed.

42.     On information and belief, the complainant was the Defendant, Al Letizio.
           Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 8 of 14



43.     At no time did the Highway Safety Committee convene a meeting to discuss the removal

of the sign, or make any recommendation to the Selectmen regarding the removal of the sign.

44.     At no time did the Selectmen convene a meeting to discuss removal of the sign or vote to

authorize removal of the sign prior to its removal.

45.     On August 26, 2019, the Murrays complained to the Town Administrator regarding

removal of the sign, and asked for a meeting with the Board of Selectmen to ask that the sign be

reinstalled.

46.     At the request of the Murrays, the Board of Selectmen held a hearing on September 9,

2019.

47.     Among the issues discussed at the meeting was the reinstallation of the sign, and

specifically, that it be reinstalled in the same location; the Murrays specifically requested that the

sign be reinstalled in the same location. The Murrays also clarified the fact that the sign had not

already been reinstalled was not at their request, contrary to the representations made by the Town

Administrator.

48.     There was no objection to reinstalling the sign in its original location from any of the

persons present at the meeting, including numerous other residents in the neighborhood, as well

as, any member of the Board of Selectmen.

49.     Nonetheless, the Board of Selectmen did not take a formal vote at the meeting of

September 9, 2019; rather, at the suggestion of the Town Administrator, the sign was to be

reinstalled in a location to be decided by staff, the Director of Public Works, and the Chief of

Police, working together with the Murrays, in close proximity to its original location.

50.     On September 10, 2019 the sign was reinstalled, however, the sign was still non-compliant

with the MUTCD, the Murrays had not been offered any input into the new location, and in fact,
            Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 9 of 14



it had been relocated to a point approximately 250 feet easterly of its original location, after the

curve, much closer to the Murrays’ residence, in a location obstructed by trees and roadside

growth.

51.    The Murrays once again requested another meeting with the Board of Selectmen to discuss

the location of the sign and to ask for a MUTCD compliant sign to be reinstalled in its original

location.

52.    The Board of Selectmen originally scheduled a meeting for September 23, 2019, but

rescheduled the meeting at the request of the Defendant Al Letizio, to October 21, 2019; no

advance notice of the continuation was given to the Murrays, who appeared at the meeting with

their legal counsel.

53.    At the meeting of October 21, 2019, the Murrays appeared with counsel and a licensed

Professional Traffic Operations Engineer, Kim Eric Hazarvartian, Ph.D., P.E., PTOE.

54.    The Board of Selectmen refused to allow counsel for the Murrays to discuss the procedural

irregularities with regard to how the sign had been removed, or to allow any inquiry into the

underlying complaint and the reason why the sign had been removed.

55.    Mr. Hazarvartian submitted both written and verbal testimony regarding the type of sign

that should be installed and why it should be relocated to its original location; specifically, based

on the MUTCD, after a personal inspection of the neighborhood and roadways, it was Mr.

Hazarvartian’s professional engineering judgment that a MUTCD compliant sign should be

relocated to the original location, at the intersection of Pine Ridge Road and West Shore Road.

56.    The Board of Selectmen received no evidence regarding the substance of the underlying

complaint, or why the sign had been taken down and removed.
           Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 10 of 14



57.     The Board of Selectmen received no evidence from any other licensed or professional

traffic engineer.

58.     Mr. Letizio, who appeared at the meeting through counsel, offered no explanation

regarding his complaint or why he objected to the sign being put back in its original location; on

information and belief, he did not want the sign returned to its original location because of its

proximity to his home it because its states “Special Needs Resident.”

59.     The only evidence received by the Board of Selectmen against relocating the sign to its

original location was from the Chief of Police, who indicated that the original location of the sign

was too far away from the Murray’s residence and so he moved it closer. 1

60.     Mr. Hazarvartian, in response to the question of proximity of the sign to the Murrays’

residence, explained to the Board of Selectmen that the sign was placed to protect a segment of

the roadway, or a cautionary zone; Mr. Hazarvartian further stated that if there was any question

regarding the location of the sign as it relates to the cautionary zone, it would be appropriate to

place an additional placard under the warning sign that stated “Next 1000 Feet” or something

similar.

61.     The Board of Selectmen affirmed the decision of the Chief of Police to relocate the sign,

notwithstanding the absence of any explanation for the complaint, the removal of the sign without

the Selectmen’s prior authorization, the absence of any review or recommendation from the

Highway Safety Committee, and contrary to the professional engineering judgment of Mr.

Hazarvartian, the only person in attendance at the meeting with the expertise and qualification to

make a determination regarding the proper location of the sign.


1
          The Chief of Police stated that his decision to move the sign was based on a telephone conversation with
someone at the New Hampshire Department of Motor Vehicles. The Chief of Police did not tell the Board of Selectmen
that the person with whom he spoke had not performed a field inspection and was not a traffic engineer.
          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 11 of 14



62.    In the absence of ADA compliant policies and procedures, including any grievance

procedure, the Plaintiffs’ commenced this action.

                                         Claim for Relief

                        Violation of the Americans with Disabilities Act

63.    The allegations set forth in paragraphs 1 through 62 are herein incorporated by reference.

64.    C.M. is a qualified individual with a disability and entitled to the protections of the ADA.

65.    The installation of a “caution – special needs resident” sign is a service, program, or activity

of a public entity to which C.M. is entitled to the full exercise, enjoyment, and benefit of.

66.    The Defendants’ actions surrounding the removal and relocation of the sign constitute

discrimination in violation of the ADA and its implementing regulations.

67.    The Defendant Letizio’s placement of a garbage bag over the sign discriminated and

interfered with C.M.’s enjoyment and benefit of the sign, in violation of the ADA.

68.    The Defendant Letizio’s complaint to the Town, causing the removal and relocation of the

sign, discriminated and interfered with C.M.’s enjoyment and benefit of the sign, in violation of

the ADA.

69.    The Defendant Letizio’s placement of a garbage bag over the sign violated NH state motor

vehicles law; rather than prosecute Mr. Letizio’s violation, the Defendant Town removed and

relocated the sign at Mr. Letizio’s request, in violation of the ADA.

70.    The Defendant Town’s removal and relocation of the sign denied C.M. the aid, benefit,

and service of the sign, in violation of the ADA.

71.    The Defendant Town’s removal and relocation of the sign, as a result of the Defendant

Letizio’s complaint, aided and perpetuated discrimination against C.M., by providing significant
          Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 12 of 14



assistance to the Defendant Letizio, denying C.M. the aid, benefit, and service of the sign, in

violation of the ADA.

72.    The Defendant Town, by not observing its established due process in the removal and

relocation of the sign, whereby the Highway Safety Committee makes a recommendation to the

Board of Selectmen, who in turn would act on the recommendation, but instead, allowed the sign

to be removed and relocated at the discretion of various personnel, including the Town

Administrator, Chief of Police, and Director of Public Works, utilized criteria or methods of

administration that had the effect of subjecting C.M. to discrimination, and defeating or

substantially impairing the accomplishment of the objective of the sign with respect to C.M., in

violation of the ADA.

73.     The Defendant Town, acting through its Selectmen, by upholding the decisions of various

personnel to remove and relocate the sign, including the Town Administrator, Chief of Police, and

Director of Public Works, without following the Town’s established procedure, contrary to the

professional engineering judgment Mr. Hazarvartian, and specifically precluding the Plaintiffs

from inquiring as to the lack of proper process, or the reasons underlying the removal and

relocation of the sign, utilized criteria or methods of administration that had the effect of subjecting

C.M. to discrimination, and defeating or substantially impairing the accomplishment of the

objective of the sign with respect to C.M., in violation of the ADA.

74.    The Defendant Town, in its determination to remove and relocate the sign, selected a

location that has the effect of denying C.M. the benefit of the sign, and/or defeating or substantially

impairing the accomplishment of the objective of the sign with respect to C.M., in violation of the

ADA.
         Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 13 of 14



75.    The Defendant Town, failed to make reasonable modifications in its polices, practices, or

procedures, as necessary to avoid the discriminatory actions resulting in the removal and relocation

of the sign, in violation of the ADA.

76.    The Defendant Town, acting through its Board of Selectmen, Town Administrator, Chief

of Police, and Director of Public Works, together with the Defendant Letizio, discriminated against

the Plaintiffs and C.M. because the Plaintiffs opposed the removal and relocation of the sign, and

subsequently made charges, testified, assisted or participated in the proceedings before the Town

seeking the replacement of the sign in its original location, in violation of the ADA.

77.    The Defendant Town, acting through its Board of Selectmen, Town Administrator, Chief

of Police, and Director of Public Works, together with the Defendant Letizio, discriminated against

the Plaintiffs and C.M. by interfering with the Plaintiffs exercise and enjoyment of the sign, in

violation of the ADA.

78.    The Defendant Town is a public entity that employs 50 or more persons; the Defendant

Town has not adopted ADA compliant procedures, including a grievance procedure providing for

prompt and equitable resolution of complaints, in violation of the ADA

                                        Prayer for Relief

       WHEREFORE, the Plaintiffs, respectfully requests that this Honorable Court:

A.     Grant judgment in favor of the Plaintiffs and declare that the Defendants Town and Letizio

violated Title II (Part A) and Title V of the ADA and its implementing regulations;

B.     Enter a permanent injunction ordering a MUTCD compliant sign be relocated to its original

location, and further, enjoin the Defendant Town, acting through its agents, including the Board

of Selectmen, Town Administrator, Chief of Police, and Director of Public Works, or in concert
         Case 1:20-cv-00147-SM Document 1 Filed 01/21/20 Page 14 of 14



with the Defendant Letizio, from engaging in discrimination against individuals with disabilities

in violation of Title II (Part A) and Title V of the ADA and its implementing regulations;

C.     Order the Defendant Town to comply with 28 C.F.R. § 35.107 (b) and adopt ADA

compliant policies and procedures, including a grievance procedure providing for prompt and

equitable resolution of complaints alleging any action that would be prohibited by the ADA;

D.     Order the Defendant Town to provide ADA compliance training to its officers and

department heads, including Board of Selectmen, Town Administrator, Chief of Police, and

Director of Public Works;

E.     Enter an award of compensatory and punitive damages to the Plaintiffs, including attorney

fees and court costs incurred in this Action; and

F.     Grant such further relief as may be just and appropriate.

                                                    Respectfully submitted,
                                                    Thomas J. Murray, Jr., and
                                                    Lynn M. Murray, on their own behalf,
                                                    and on behalf of their minor child, C.M.,
                                                    By and through their Attorneys,
                                                    TARBELL & BRODICH, P.A.

Dated: January 20, 2020                             /s/ David E. LeFevre
                                                    By: David E. LeFevre, Esq. NH Bar #13811
                                                    45 Centre Street
                                                    Concord, New Hampshire 03301
                                                    (603) 226-3900
